Citation Nr: 1219142	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  10-04 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for left ear hearing loss.
 

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to March 1973.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for the left ear hearing loss and assigned an initial non-compensable (0 percent) disability rating, effective December 2, 2005, the date of the Veteran's service connection claim.  The Veteran appealed the initial disability rating assigned. 

In October 2011, the Veteran was afforded his requested Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO.  A copy of the hearing transcript has been associated with the claims file.  During the hearing the Veteran submitted additional medical records, with a waiver of initial RO jurisdiction; the Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board finds that further development is required before the claim on appeal can be adjudicated.  

The Veteran's most recent VA examination to assess the current severity of his service-connected left ear hearing loss was in December 2009; the examiner at the time stated that the results are unreliable because of the Veteran's "exaggerated listening responses."  At his Board hearing in October 2011 the Veteran testified that he had not understood the VA examiner's directions.  The VA treatment records also suggest that the Veteran's hearing loss has worsened.  Specifically, at a February 2011 treatment visit the VA audiologist determined that there had been significant changes in the Veteran's hearing since his last VA examination in 2007.

When a veteran claims that his disability is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current disability, VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Thus, the Board finds that the Veteran must be provided with a new VA audiological examination before his claim is addressed on the merits.

Accordingly, the case is REMANDED for the following actions:

1.  The RO or AMC should provide the Veteran a VA audiological evaluation order to determine the current severity of his service-connected left ear hearing loss.  

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should discuss all findings in terms of the diagnostic codes, particularly Diagnostic Code 6100.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

In addition to providing the objective test results required for rating purposes, the examiner should describe the effects of the Veteran's left ear hearing loss disability on his occupational functioning and daily activities.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.  

2.  After the above actions have been completed, the RO or AMC should readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental Statement of the Case (SSOC) and afford them the appropriate period of time within which to respond thereto before the case is returned to the Board.

By this remand, the Board intimates no opinion regarding any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


